PER CURIAM:
Jay Thomas appeals the district court’s order dismissing without prejudice his complaint against the Department of Education. We have reviewed the record and find no reversible error. Accordingly, we deny Thomas’ motion for jurisdiction and affirm for the reasons stated by the district court. Thomas v. U.S. Dep’t of Educ., No. 8:13-cv-01375-DKC (D. Md. June 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the *208materials before this court and argument would not aid the decisional process.

AFFIRMED.